Title: From Thomas Jefferson to John Banister, Jr., 13 September 1788
From: Jefferson, Thomas
To: Banister, John, Jr.


          
            
              Dear Sir
            
            Paris Sep. 13. 1788.
          
          Monsieur de Vernon, who has an important claim against a Monsr. Mark of Petersburgh, having desired me to recommend some person to seek after it for him, I took the liberty of recommending your father, and he was kind enough to undertake it, and took some steps in it. Knowing that he is now gone to the West Indies, I have advised Mr. de Vernon to send a new power of attorney authorising your father and yourself, or either of you in the absence of the other, to do whatever may be necessary for him. The purpose of the present is to ask the favor of you to finish this business for him, and to remit in good bills of exchange whatever can be recovered for him. I am with great esteem Dear Sir Your friend & servt,
          
            Th: Jefferson
          
          
            P.S. I inclose the Power of attorney and Monsr. de Vernon’s letter to me.
          
        